Citation Nr: 0929620	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  99-16 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for a lumbosacral spine disorder as of February 27, 
2001.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for left knee disorder, status post meniscal 
surgery, anterior cruciate ligament (ACL) reconstruction and 
residual patellofemoral dysfunction.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to April 
1977, and from July 1978 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal in part from an April 2000 rating decision, 
which granted service connection for a lumbosacral spine 
disability and assigned an initial 40 percent disability 
evaluation effective from November 30, 1998.  

In June 2003 the Veteran testified at the RO in a hearing 
before a Veterans Law Judge (VLJ) who is no longer employed 
by the Board.  When offered the opportunity to testify again 
before an actively serving VLJ, the Veteran submitted a form 
in November 2007, which he signed noting that he no longer 
wished to appear at a hearing.  

In December 2004, the Board disposed of additional issues on 
appeal and remanded the remaining issues to the RO for 
further development.  The matter was then returned to the 
Board which in a February 2008 decision, disposed of an issue 
of entitlement to an increased rating for the lumbar spine 
disorder initially rated as 40 percent disabling prior to 
February 27, 2001 and remanded the staged issue of an 
increased rating for the spine disorder rated at 60 percent 
disabling as of that date.  The Board also remanded an issue 
of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities for issuance of an SOC.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

The TDIU claim has been rendered moot by the RO's May 2008 
rating decision which granted this claim.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This matter is returned to the Board for further 
consideration.

This matter also comes before the Board from an appeal of an 
April 2006 rating decision that granted service connection 
for a left knee disorder and assigned an initial 10 percent 
rating.  The appeal was perfected subsequent to the Board's 
February 2008 remand and was not before the Board at that 
time.   

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

A review of the evidence reflects that further development is 
necessary to properly adjudicate these matters.  The record 
reflects that the Veteran is presently receiving Social 
Security disability benefits, which appear to have been 
awarded subsequent to the Board's February 2007 remand.  The 
Veteran in an April 2008 substantive appeal reported having 
recently been awarded Social Security disability benefits.  
He also submitted a copy of his award letter from the Social 
Security Administration (SSA), which awarded benefits 
effective December 2007, with payments beginning in April 
2008.  

There is no indication that complete records were obtained 
directly from the Social Security Administration (SSA), which 
raises the possibility that potentially pertinent records may 
have not been obtained.  These records are potentially 
pertinent to the claims presently on appeal.  Although 
generally VA is not bound by that determination, it is 
pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  Because the SSA's decision and the records 
upon which the agency based its determination are relevant to 
VA's adjudication of his pending claim, VA is obliged to 
attempt to obtain and consider those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2008); 
see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In light of the need to obtain additional evidence, the Board 
finds that review of this evidence by a VA examiner is 
appropriate and reexamination of the Veteran's back and left 
knee disorders is warranted to ascertain the current level of 
disability.  VA's duty to assist the Veteran includes 
obtaining relevant medical records and a thorough and 
contemporaneous medical examination in order to determine the 
nature and extent of the Veteran's disability.  38 U.S.C.A. § 
5103A; 38 C.F.R. 
§ 3.159  (2008).  

Furthermore, in regards to the lumbar spine disorder, the AOJ 
was instructed to readjudicate the disorder under all 
applicable criteria throughout the pendency of the appeal, 
including the criteria for fracture under Diagnostic Codes 
5285 (prior to September 26, 2003) and 5235 (2008).  The May 
2008 supplemental statement of the case does not include the 
pertinent criteria for intervertebral disc syndrome and 
ankylosis in effect prior to and as of September 23, 2002 and 
September 26, 2003.  

In regards to the left knee disorder, should X-rays obtained 
in conjunction with a new examination show arthritis, 
adjudication must include consideration of the applicability 
of VAOPGPREC 9-98 and VAOPGCPREC 9-2004 when evaluating the 
Veteran's left knee disability.  According to VAOPGPREC 9-98, 
when radiologic findings of arthritis are present, a Veteran 
whose knee disability is evaluated under Diagnostic Codes 
5257 or 5259 is also entitled either to a separate 
compensable evaluation under Diagnostic Code 5260 or 5261, if 
the arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under Diagnostic Code 5010 if 
the arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  VAOPGPREC 
9-98 (1998).  

It was also pointed out that the VA General Counsel held that 
separate ratings under diagnostic code 5260 (limitation of 
flexion of the leg) and diagnostic code 5261 (limitation of 
extension of the leg) may be assigned for a disability of the 
same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 2004). VA Fast 
Letter 04-22 further clarified this General Counsel decision 
and noted that all VA examinations must record range of 
motion findings for flexion and extension.  VA Fast Letter 
04-22 also pointed out that 38 C.F.R. §§ 4.40, 4.45 and 4.59 
must still be considered and that objective evidence of pain 
on motion must still be considered if there is compensable 
limitation of flexion and extension, although the rules 
against pyramiding would only allow pain on motion to 
possibly elevate only one of the compensable evaluations of 
motion.  The AOJ must consider the applicability of these 
General Counsel opinions as well as other potentially 
applicable diagnostic codes when reajudicating the left knee 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

2.  After completion of the above, the 
AOJ should schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and extent of his service- 
connected left knee disability.  The 
claims file should be made available to 
the examiner for review of the pertinent 
evidence in conjunction with the 
examination. Any further indicated 
special studies should be conducted, to 
include X-rays.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, and note 
(1) whether the Veteran does or does not 
have recurrent subluxation or lateral 
instability of the left knee, (2) Whether 
there is arthritis of the left knee shown 
by X-ray and if so, the extent therein, 
and (3) the active and passive range of 
motion of the left knee in degrees.  The 
examiner also should comment on the 
functional limitations caused by the 
Veteran's service-connected left knee 
disability.  It is also requested that 
the examiner address the following 
questions.  Does the left knee disability 
cause weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.  
Specifically, the examiner must address 
the severity of painful motion from 
intermediate degrees to severe.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as 
well as the severity of such pain.  With 
respect to subjective complaints of pain, 
the examiner should comment on whether 
the subjective complaints are supported 
by objective findings, whether any pain 
is visibly manifested upon palpation and 
movement of the left knee, and whether 
there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
knee due to pain attributable to the 
service-connected disabilities.  

3.  After the completion of the above, 
the AOJ should schedule the Veteran for 
VA orthopedic and neurological 
examinations, by appropriate specialists, 
to determine the severity of the 
Veteran's spinal disorder(s), to include 
the nature, etiology and severity of all 
neurological manifestations of the 
service-connected spine disorder.  The 
claims file should be made available to 
each examiner for review of the pertinent 
evidence prior and pursuant to conduction 
and completion of the examination, and 
the examination report must be annotated 
in this regard.  After a review of the 
claims file, it is requested that the 
examiners provide explicit responses to 
the following:

(a) The neurological examiner must first 
provide an opinion as to the nature and 
etiology of all neurological 
manifestations found, to include 
extremity involvement, genitourinary and 
any other neurological involvement and 
ascertain whether any or all neurological 
findings are related to the Veteran's 
service-connected spine disability.  The 
discussion should address the causes of 
the neurological manifestations to 
include whether it is at least as likely 
as not that any manifestations shown are 
related to a service-connected spine 
disorder.  The opinion should contain 
comprehensive rationale based on sound 
medical principles and facts.

(b) The orthopedic examiner should 
address the severity of the Veteran's 
service-connected spine disorder by 
recording if possible, the range of 
motion in the Veteran's low back observed 
on clinical evaluation and should assess 
whether the low back exhibits any 
disability to include limitation of 
motion.  In addition, the examiner should 
determine whether the Veteran's low back 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  These determinations 
should, if feasible, be expressed in 
terms of the degree of functional loss, 
if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination.  The 
examiner should provide reasons and bases 
based on medical judgment and facts for 
the opinion.

(c) The examiner should address the 
severity of intervertebral disc syndrome, 
and determine whether the orthopedic 
findings are more consistent with 
findings that more closely resemble 
favorable or unfavorable ankylosis of the 
thoracolumbar or entire spine, or more 
closely resemble vertebral fracture 
without cord involvement but requiring a 
neck brace or vertebral fracture with 
cord involvement requiring long leg 
braces or causing the Veteran to be 
bedridden.  In doing so, the examiner 
must identify the specific neurological 
tests conducted in making this 
determination.  The examiners should also 
identify whether or not the Veteran 
reported any incapacitating episodes 
associated with his back pain, and if so, 
the duration of such episodes.  An 
incapacitating episode is a period of 
acute signs and symptoms that requires 
bed rest prescribed by a physician and 
treatment by a physician.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this 
opinion.

(d) The neurological examiner should 
report whether the service-connected 
spinal disability results in neuritis, 
neuralgia, or partial or complete 
paralysis of any nerve that has been 
shown to be affected by this disability.  
The examiner should describe the severity 
of such symptomatology, as well as the 
area and function affected.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this 
opinion.

4.  Following completion of the above, 
the AOJ should re-adjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided a supplemental 
statement of the case.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
to include consideration of VAOPGCPREC 9- 
2004 and 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a Diagnostic Codes 5003, 5010, 5257, 
5260, 5261, 5262 (2008) when adjudicating 
the left knee claim, and the pertinent 
criteria for the lumbar spine issue 
throughout the pendency of this appeal.  
To this end, the AOJ should consider the 
previous and amended criteria for spinal 
disorders including fracture under 
Diagnostic Codes 5285 (prior to September 
26, 2003) and 5235 (2008); and 
intervertebral disc syndrome under 
Diagnostic Code 5293 (prior to September 
23, 2002 and from September 23, 2002 to 
September 26, 2003) and current 
Diagnostic Code 5243 (2008), as well as 
38 C.F.R. § 4.124a Diagnostic Code 8520 
(2008) when addressing his neurological 
manifestations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action by the Veteran is required 
until he receives further notice; however, the Veteran is 
advised that failure to cooperate by reporting for 
examination, without good cause, may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




